Citation Nr: 0729638	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a compensable disability rating for bilateral 
hearing loss.

Entitlement to a rating in excess of 10 percent for 
torticollis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that after the case was certified on appeal, 
the veteran submitted additional evidence in support of his 
appeal along with a waiver of his right to have the evidence 
initially considered by the RO.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.

The veteran's claim for an increased rating for torticollis 
is addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by level 
II hearing in both ears.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The originating agency provided the veteran with the notice 
required under the VCAA by a letter mailed in February 2004, 
before the initial adjudication of the claim.  Although the 
letter did not specifically inform the veteran that he should 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should submit such evidence or provide the RO with the 
identifying information and any authorization necessary for 
VA to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

Although the veteran has not been provided notice with 
respect to the effective-date element of this claim, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating is 
not warranted.  Consequently, no effective date for an 
increased rating will be assigned, so the failure to provide 
notice with respect to this element of the claim was no more 
than harmless error.

In regard to VA's duty to assist, the record reflects that 
the originating agency obtained service medical records and 
VA and private treatment records.  The veteran was also 
afforded an appropriate VA examination in October 2005.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  


Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2007).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next highest Roman 
numeral. 38 C.F.R. § 4.86.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The only current evidence providing the information required 
for rating purposes is the report of a VA audiological 
examination in October 2005.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
15
55
50
33
LEFT
10
15
50
40
29

Speech audiometry results showed speech recognition ability 
of 90 percent in the right ear and 88 in the left ear.    

Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level II 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

Accordingly, the Board concludes that the disability is 
properly assigned a noncompensable rating under the schedular 
criteria.

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be to a compensable 
rating.  Accordingly, the Board has concluded that referral 
of this case for extra-schedular consideration is not in 
order.  


ORDER

Entitlement to a compensable rating for a bilateral hearing 
loss disability is denied.


REMAND

The veteran was most recently afforded a VA examination of 
his torticollis in December 2005.  He contends that the 
disability has significantly worsened since that examination.  
Therefore, the Board has determined that he should be 
afforded another VA examination to determine the current 
degree of severity of this disability.

In addition, the RO has granted the veteran a 10 percent 
rating for torticollis under Diagnostic Code 5323, which 
provides the criteria for evaluating impairment of muscle 
group XXIII, the functions of which include fixation of 
shoulder movements.  It has also assigned a separate 
noncompensable rating under Diagnostic Code 5201, which 
provides the criteria for evaluating limitation of motion of 
the arm, and a separate 10 percent rating for degenerative 
joint disease of the cervical spine.  Pyramiding, the 
evaluation of the same disability or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2007).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his torticollis during the period of this 
claim or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.   

2.  Then, RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected torticollis and 
degenerative joint disease of his 
cervical spine.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  

The examiner should describe all 
symptomatology and functional impairment 
due to the veteran's torticollis.  The 
examiner should also describe all 
symptomatology and functional impairment 
due to the degenerative joint disease of 
the veteran's cervical spine.  To the 
extent possible, the examiner should 
distinguish the manifestations of the two 
disorders.  All indicated studies, 
including X-ray study and range of motion 
testing in degrees, should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.  If guarding or muscle spasm is 
found, the examiner should indicate 
whether it is sufficiently severe to 
result in an abnormal gait.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss of the cervical spine.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

If ankylosis is present, the examiner 
should identify the angle of ankylosis, 
provide an opinion as to whether it is at 
a favorable or unfavorable angle, and 
indicate whether it results in difficulty 
walking because of a limited line of 
vision, restricted opening of the mouth 
and chewing, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation or dislocation, or neurologic 
symptoms due to nerve root stretching.  

The examiner should specifically identify 
any neurological impairment due to the 
veteran's serice-connected disabilities, 
to include reflex changes, characteristic 
pain, and muscles spasm.  Any functional 
impairment of the upper extremities due 
to the disc disease should be identified, 
and the examiner should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected disabilities 
on his ability to work.

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  In so 
doing, it should consider the provisions 
of 38 C.F.R. § 4.14.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


